Citation Nr: 1542992	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Army from January 1955 to January 1957.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In October 2014, the Veteran changed his representation to the California Department of Veterans Affairs.

In a November 2014 decision, the Board denied the Veteran's service connection claims for hypertension and COPD.  The Veteran appealed the Board's denial of entitlement to service connection for COPD to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court vacated that portion of the November 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Additionally, the Board observes that the Veteran's current representative, the California Department of Veterans Affairs, has not submitted argument in connection with the Veteran's claim.  Nonetheless, the Veteran's previous representative, the Disabled American Veterans, had already submitted such a brief in connection with the claim on appeal.  See September 2014 Informal Hearing Presentation.  In addition, the Board provided an opportunity for the California Department of Veterans Affairs to submit additional argument and/or evidence in support of the Veteran's appeal in June 2015.  No such argument was submitted.  Thus, the Board finds no prejudice in moving forward with the Veteran's appeal.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current COPD manifested during active service or for many years thereafter, and the competent and probative evidence does not demonstrate a nexus between this disorder and active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by an April 2007 letter.  The letter notified the Veteran of the information and evidence need to substantiate the claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter was sent prior to the November 2007 rating decision, which is on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103(A); 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Regarding the duty to assist, the Board finds that all relevant facts have been developed and that all evidence necessary for equitable resolution of the issue on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file and all identified and available post-service treatment records have been obtained.

Although a February 2006 Improved Pension Eligibility Verification Report shows that the Veteran receives monthly income from the Social Security Administration (SSA), the evidence of record does not reflect that the Veteran receives disability income from SSA.  The Board notes that in 2006, the Veteran was over 70 years old.  Considering the fact that the Veteran's age rendered him eligible for age-based SSA income, and as no records suggest that he receives SSA disability benefits, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).  

In his April 2007 Statement in Support of Claim, the Veteran reported receiving treatment from three different private healthcare institutions and one private doctor who treated him for high blood pressure in 1958.  VA contacted the Veteran with a June 2007 letter requesting that the Veteran complete an Authorization and Consent to Release Information form for each identified health care provider.  In a reply received in July 2007, the Veteran gave VA the address for Quincy Medical Center and also filled out a July 2007 Authorization and Consent to Release Information form.  These records were obtained by VA in August 2007.  The Veteran also noted that Framingham Walk-In Clinic no longer existed and that he did not know how to contact Nashua Memorial Hospital.  

However, he did provide an Authorization and Consent to Release Information form for Dr. P/Nashua Memorial Hospital in July 2007.  The Veteran contends that VA failed to obtain records from Nashua Memorial Hospital.  See September 2009 VA Form 9.  VA attempted to contact this institution with a letter in July 2007.  However, this letter was returned in September 2007.  The RO resent the letter to the institution currently at the address provided by the Veteran (Southern New Hampshire Medical Center), but this institution reported having no record of the Veteran as a patient.  See September 2007 Letter from Southern New Hampshire Medical Center.  Finding that no records were available to obtain, VA fulfilled its duty to assist the Veteran in obtaining records from the third institution.  

In regards to the private doctor, the Veteran claims that VA should have obtained the records of his treatment from 1958.  See September 2009 VA Form 9.  In his July 2007 response, the Veteran only reported that the doctor is deceased and gave an address, but provided no additional information as to the current custodian.  He also failed to provide VA with an Authorization and Consent to Release Information form.  Therefore, VA was unable to provide the Veteran with further assistance in obtaining these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary).

In addition, the Veteran and his representative claim that VA should assist the Veteran in obtaining treatment records from the military hospital in Fort Bragg to show treatment for his heart, lungs, stomach, and blood.  See September 2009 VA Form 9; September 2014 Veteran's Brief, page 3.  The Veteran claims that this treatment occurred in February, March, and April of 1955.  See March 2010 Statement in Support of Claim.  Within the Veteran's service treatment records, doctor's progress notes, x-rays, and records of treatment from the military hospital in Fort Bragg during this period in 1955 are present.  Consequently, it is evident that the Veteran's claims file already contains these records.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claim.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as is addressed below the evidence does not indicate that the Veteran's COPD is related to service.  As such, a VA examination is not warranted for COPD.

In light of the preceding discussion, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence reflects a current diagnosis of COPD.  See June 2009 primary VA care note.  As such, the first element required of service connection is met.

In regards to the question of in-service incurrence, the Veteran has made several assertions:  he alleged that he was treated for an upper respiratory infection (URI) in February 1956 and treated for heart, lungs, blood, and stomach problems until April 1956.  See April 2007 Statement in Support of Claim.  He also stated that he sustained damage to his lungs in service in February 1956 when he was deprived of oxygen after being mistakenly taken to the morgue at Fort Bragg hospital and, once discovered to be alive, returned to the ward in an oxygen tent.  See September 2009 VA Form 9.  The Veteran previously admitted that he did not remember much about the event, but he suggested that he had been unconscious at some point, stating "when I came to, the wards [were] almost empty and they said about 15 guys died."  See October 2006 VA treatment record.  According to the Veteran, experts subsequently came from Duke University and were uncertain as to a diagnosis, but speculated that he was probably suffering from swine flu.  The Veteran also claimed that these periods of treatment and the damage to his lungs at Fort Bragg hospital occurred over February, March, and April of 1955 and that he suffered from COPD during service.  See March 2007 Claim, March 2010 Statement in Support of Claim.  

The Veteran's STRs reflect that he complained of experiencing a cough for three days in February 1955.  The initial impression was URI (upper respiratory infection).  The diagnosis was infectious mononucleosis and the Veteran was hospitalized from February 21 to April 1955.  Chest x-rays taken in February and March 1955 were negative.  In August 1955, he complained of a two day history of bronchitis and was treated with penicillin.  Several days later, an ear, nose, and throat clinic record indicates that he was asked to return after the infection resolved for a reevaluation.  The impression was vasomotor rhinitis.  The report of his November 1956 separation examination reflects that his lungs and chest were clinically normal at discharge. 

Approximately four months after discharge, an April 1957 VA examination noted that radiographic findings indicated that his lungs within normal limits.  The report from an April 1962 x-ray also noted that the Veteran's lung fields were clear.  During a May 1983 VA examination, the Veteran claimed to have received treatment for scar tissue on his lungs.  In April 1983 VA records, the Veteran is described as a 30 pack year smoker; this smoking history is placed with other notations under a heading marked "COPD."  Also in April 1983, the Veteran reported a 10 year history of difficulty breathing (approximately starting in 1973), and a 30 year history of smoking.  The diagnosis was COPD.  During the May 1983 VA examination, he stated that he began having shortness of breath and chest pain 2 years previously. 

The Board finds although there is evidence of in-service bronchitis, rhinitis, and URI, the evidence of record does not support a finding of service connection for COPD.  In this case, the Veteran has identified the use of an oxygen tent as the specific treatment that he received during his hospitalization.  The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 207); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Veteran is competent to report the treatment that he received during service.  

However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once the evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be hear and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Though this evidence is competent, the Board finds that the Veteran's assertions regarding the morgue incident at Ft. Bragg are not credible.  

The Board notes that the Nursing Notes and Doctor's Orders from February, March, and April of 1955 provide detailed accounts of the treatment that the Veteran received during this period, including fluids, penicillin, charcoal and peppermint tablets, and special dietary restrictions.  The records from February and March of 1955 also show that his temperature was being measured and reported several times a day during these months of his hospitalization.  Thus, the records indicate that the Veteran's health was being closely monitored.  These records also noted that the specific ward where the Veteran was physically located during his hospitalization and the date upon which he was to return to active duty.  Within these reports, there is no indication that the Veteran was ever presumed to be dead and no documentation that the Veteran was moved to a morgue.  Treatment involving an oxygen tank is not recorded alongside the various treatments that the Veteran received for specific complaints at this time.  In addition, there is no record of swine flu or the suggestion of swine flu.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The STRs do document, however, bronchitis, URI, and mononucleosis. 

The Veteran's credibility is undermined by the inconsistency between his 1983 report that his respiratory problems began around 1973 and his current contention that he suffered from COPD during service.  Moreover, the available medical evidence contradicts the Veteran's statements that his lungs were damaged during service.  The 1956 separation examination and the 1957 normal chest x-ray and demonstrate that the Veteran's chest and lungs were normal both before and soon after his discharge.   Furthermore, it is significant that the first diagnosis of COPD is in 1983- more than 25 years after service.  Even if COPD were present but undiagnosed in 1973, when the Veteran's breathing problems are alleged to have begun, this period is still more than 15 years after his discharge.  Either finding weighs against the claim because the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed Cir. 2000).

As a result, the evidence of record does not link the Veteran's COPD to his active military service; rather, it indicates that it was not incurred in service.  Although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current COPD to service.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue and is not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current COPD is related to active military service.  See Jandreau, 492 F.3d at 1376.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


